DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.

Allowable Subject Matter
Claims 16 – 36, 38 – 40, 42 – 44, and 46 - 55 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 16, the prior art of record fails to teach or fairly suggest the first image having a first field of view when the vehicle camera system is changed over from a non-active state to an active state; and a processor operable when the vehicle camera system is in its active state and configured to: generate enlargement and position data representing an enlargement level and a position, relative to the first image, selectively determined by a user, generate a second full-screen image based on the captured image, the second full- screen image having an image area occupying substantially the same full display frame occupied by the first full-screen image and a second field of view that is smaller than the first field of view, the second full-screen image 

Regarding claims 17 – 21, 34 – 36, and 46 - 48, claims 17 – 21, 34 – 36, and 46 - 48 are allowed as being dependent from allowed independent claim 16.

Regarding independent claim 22, the prior art of record fails to teach or fairly suggest the first image having a first field of view when a vehicle camera system including the imaging device is changed over from a non-active state to an active state; generating enlargement and position data representing an enlargement level and a position, relative to the first image, selectively determined by a user, generating a second full-screen image based on the captured image, the second image having an image area occupying 

Regarding claims 17 – 21, 34 – 36, and 46 - 48, claims 17 – 21, 34 – 36, and 46 - 48 are allowed as being dependent from allowed independent claim 22.

Regarding independent claim 28, the prior art of record fails to teach or fairly suggest the first full-screen image having an image area occupying substantially a full display frame and a first field of view when the vehicle camera system is changed over from a non-active state to an active state; generate enlargement and position data representing an enlargement level and a position, relative to the first image, selectively 

Regarding claims 29 – 33, 42 – 44, and 52 - 54, claims 29 – 33, 42 – 44, and 52 - 54 are allowed as being dependent from allowed independent claim 28.

Regarding independent claim 55, the prior art of record fails to teach or fairly suggest the first full-screen image having an image area occupying substantially a full 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oizumi (US patent No. 2006/0227138) teaches camera for vehicle system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/USMAN A KHAN/
Usman Khan
05/28/2021Primary Examiner, Art Unit 2696